Case 4:20-cv-02913 Document 14 Filed on 10/23/20 in TXSD Page 1 of 4
  Case 4:20-cv-02913 Document 14 Filed on 10/23/20 in TXSD Page 2 of 4




money damages or restitution if that dispute were resolved in favor of petitioners.” Id.
(emphasis added). The Court declined to issue a declaratory judgment because such a
judgment could be used in further state court proceedings as res judicata on the issue of the
state’s liability, which “would have much the same effect as a full-fledged award of
damages or restitution by the federal court, the latter kinds of relief being of course
prohibited by the Eleventh Amendment.” Id. In short, Green was not a case that presented a
claim falling under the Ex parte Young exception to 11th Amendment sovereign immunity.

        In Verizon Md., Inc., the other case cited by Defendant Young, the petitioner
“sought injunctive and declaratory relief, alleging that the Commission’s order requiring
payment of reciprocal compensation was pre-empted by the 1996 [Telecommunications]
Act and an FCC ruling. The prayer for injunctive relief—that state officials be restrained
from enforcing an order in contravention of controlling federal law” clearly satisfied the
Court’s “straightforward inquiry into whether [the] complaint alleges an ongoing violation
of federal law and seeks relief properly characterized as prospective.” 535 U.S. at 645. The
petitioner did not seek retrospective relief for money damages or restitution—because it
sought only a declaration that the Commission’s order was in conflict with controlling
federal law and an injunction barring the Commission from enforcing that order, its claim
fell squarely within the Ex parte Young doctrine.

       PETA’s claim alleges that Defendant violated its First Amendment rights by barring
its content and viewpoint from a public forum, and it seeks only declaratory and
prospective injunctive relief against Defendant acting in his official capacity. Therefore, its
claim falls well within the Ex parte Young exception to 11th Amendment sovereign
immunity.

        Further, PETA’s injury-in-fact is sufficiently concrete and particularized to give it
standing to bring this Section 1983 claim. PETA alleges that its comments were deleted
from a public forum because of viewpoint-, content-, and speaker-based discrimination by
the Defendant in violation of the First Amendment. Its injury was concrete and
particularized at the moment of deletion. There is nothing ephemeral, inchoate, or
speculative about PETA’s injury. Furthermore, the injury of exclusion from the public
forum is ongoing; Defendant has presented no evidence that it has rescinded the ban or
restored the content PETA posted. Moreover, PETA’s injury is the same as has been
recognized—and remedied—in federal courts across the country. See, e.g., Robinson v.
Hunt Co., Tex., 921 F.3d 440, 447-48 (5th Cir. 2019) (assuming that the Facebook page of
a sheriff’s office is a First Amendment forum and holding that plaintiff had plead a
constitutional violation of viewpoint discrimination for deleting comments and banning
plaintiff); Davison v. Randall, 912 F.3d 666, 688 (4th Cir. 2019) (“In sum, the interactive
component of the [County School Board] Chair’s Facebook Page constituted a public
forum, and [defendant] engaged in unconstitutional viewpoint discrimination when she
banned [plaintiff’s Facebook page] from that forum.”); Knight First Amendment Inst. at
Columbia Univ. v. Trump, 928 F.3d 226, 239 (2d Cir. 2019) (holding that “the President

                                              2
  Case 4:20-cv-02913 Document 14 Filed on 10/23/20 in TXSD Page 3 of 4




violated the First Amendment when he used the blocking function to exclude the Individual
Plaintiffs because of their disfavored speech”), rehearing en banc den’d, 953 F.3d 216 (2d
Cir. 2019).

        Finally, Defendant appears to challenge the scope of a permanent injunction that the
Court has yet to issue. The cases cited by Defendant involved challenges to the scope and
specificity of injunctions on appeal, after they had issued from the district courts. See U.S.
Steel Corp. v. United Mine Workers of Am., 519 F.2d 1236 (5th Cir. 1975); Scott v.
Schedler, 826 F.3d 207 (5th Cir. 2016). Federal Rule of Civil Procedure 65(d) is directed to
the content of the Court’s injunction, not of the Plaintiff’s Complaint. To the contrary, the
Rule requires that the injunction “describe in reasonable detail—and not by referring to the
complaint or other document—the act or acts restrained or required.” Id. (emphasis added).
Defendant’s objection to the relief sought is simply premature. It is of no moment that
Defendant claims not to understand what is meant by a prayer for relief that it no longer
engage in viewpoint discrimination; PETA’s Complaint plainly demands access to the
public forum, and the precise terms of the permanent injunctive relief it seeks have yet to
be fashioned by the Court. At this motion to dismiss stage, the Complaint has provided
sufficient notice and due process to the Defendant that it knows, or reasonably should
know, exactly what is at issue in this litigation.

                                              Respectfully submitted,

                                              /s/ Gabriel Walters
                                              Gabriel Walters
                                              PETA Foundation
                                              1536 16th Street NW
                                              Washington, DC 20036
                                              (202) 483-7382
                                              gabew@petaf.org




                                              3
  Case 4:20-cv-02913 Document 14 Filed on 10/23/20 in TXSD Page 4 of 4




                           CERTIFICATE OF SERVICE

I hereby certify that on October 23, 2020, a true and correct copy of the foregoing was
served via the Court’s CM/ECF system to all counsel of record.

                                          /s/ Gabriel Walters
                                          Gabriel Walters




                                          4
